Case 1:20-cr-00083-DKW-RT Document 43 Filed 12/16/20 Page 1 of 4   PageID #: 212




 KENJI M. PRICE #10523
 United States Attorney
 District of Hawaii

 KENNETH M. SORENSON
 Chief, National Security
 Room 6100, PJKK Federal Building
 300 Ala Moana Boulevard
 Honolulu, Hawaii 96850
 Telephone: (808) 541-2850
 Facsimile: (808) 541-2958
 Email: Ken.Sorenson@usdoj.gov

 SCOTT A. CLAFFEE
 STEPHEN MARZEN
 Trial Attorneys
 U.S. DOJ, National Security Division

 Attorneys for Plaintiff
 UNITED STATES OF AMERICA

                 IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF HAWAII

 UNITED STATES OF AMERICA,      )         CR. NO. 20-00083 DKW-RT
                                )
                Plaintiff,      )         ORDER DENYING DEFENDANT’S
                                )         MOTION TO RECONSIDER
      vs.                       )         ORDER OF DETENTION
                                )
 ALEXANDER YUK CHING MA, )
                                )
                Defendant.      )
 _______________________________)

                 ORDER DENYING DEFENDANT’S MOTION
                 TO RECONSIDER ORDER OF DETENTION
Case 1:20-cr-00083-DKW-RT Document 43 Filed 12/16/20 Page 2 of 4           PageID #: 213




       On December 9, 2020, the Defendant’s motion for reconsideration of this

 Court’s September 8, 2020 order of detention was heard telephonically before

 Magistrate Judge Rom Trader. Kenneth Sorenson and Scott Claffe appeared on

 behalf of the Government. Birney Bervar appeared with and on behalf of

 Defendant Alexander Yuk Ching Ma. The Court finds reconsideration

 appropriate based on new information provided by Defendant, specifically the

 willingness of additional family members to serve as third-party custodians and

 additional pledges of equity and cash to secure bond.

       In consideration of Defendant’s motion, and upon review of the record in

 this case, including the Indictment, briefing in support of and in opposition to the

 Government’s original motion to detain, briefing in support of and in opposition to

 Defendant’s motion for reconsideration, the Government’s sealed Addendum A,

 the pretrial services reports filed in this matter and their related recommendations,

 and the arguments of counsel; the Court finds by a preponderance of the evidence

 that Defendant presents a serious risk of flight, and also finds by clear and

 convincing evidence that Defendant presents a danger to the community. The

 Court adopts and incorporates by reference herein its original detention order, the

 written and oral arguments proffered by the Government on reconsideration, and



                                           2
Case 1:20-cr-00083-DKW-RT Document 43 Filed 12/16/20 Page 3 of 4          PageID #: 214




 the Court’s oral findings of fact and conclusions of law announced from the bench

 during the hearing on this matter on December 9, 2020.

       The Court finds that Defendant presents a grave risk of flight due to the fact

 that he is a trained spy with a unique skill set who is charged with espionage, an

 extremely serious offense that carries severe penalties. The Court further finds

 that Defendant presents a serious danger not just to the community, but also to the

 nation, due to the information he had access to and his apparent willingness to

 communicate that information to a foreign adversary.

       The Court appreciates the willingness of members of Defendant’s family to

 come forward and offer bond and potential supervision of Defendant, and the

 Court does not doubt their sincerity. Nonetheless, the Court disagrees with the

 recommendation of Pretrial Services and finds that under the circumstances, the

 release conditions proposed would not be adequate to reasonably assure either the

 appearance of Defendant or adequately address the danger Defendant poses to the

 community given what is at stake.

 //

 //

 //

 //

                                           3
Case 1:20-cr-00083-DKW-RT Document 43 Filed 12/16/20 Page 4 of 4       PageID #: 215




          For the foregoing reasons, the Court hereby DENIES Defendant’s motion

 for reconsideration and ORDERS Defendant detained until further order of the

 Court.

          DATED: December 15, 2020, at Honolulu, Hawaii.




                                       /s/ Rom A. Trader
                                      Rom A. Trader
                                      United States Magistrate Judge




 UNITED STATES v. ALEXANDER YUK CHING MA
 Cr. No. 20-00083 DKW-RT
 “Order Denying Defendant’s Motion to Reconsider Order of Detention”




                                          4
